Case 18-01093-KHK             Doc 13    Filed 10/09/18 Entered 10/09/18 16:28:07   Desc Main
                                       Document      Page 1 of 11


Jeffrey L. Tarkenton (VSB No. 20631)
Womble Bond Dickinson (US) LLP
1200 Nineteenth Street, N.W.
Suite 500
Washington, DC 20036
(202) 857-4450 – Telephone
(202) 261-0050 – Facsimile

Counsel for Wells Fargo Bank, N.A., d/b/a Wells
   Fargo Home Mortgage, in its capacity as
   servicer for HSBC Bank USA, National
   Association, as Trustee for Nomura Asset
   Acceptance Corporation, Mortgage Pass-
   Through Certificates, Series 2005-AR6

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

IN RE:                                            )
                                                  )
ALICE THOMAS,                                     )   Bankruptcy Case No. 18-12376 KHK
                                                  )
                 Debtor.                          )   Chapter 13
                                                  )
ALICE THOMAS,                                     )
                                                  )
                 Plaintiff,                       )
v.                                                )   Adv. Pro. No. 18-01093 KHK
                                                  )
SAMUEL I. WHITE, PC, et al.,                      )
                                                  )
                 Defendants.                      )
                                                  )

                           MEMORANDUM IN SUPPORT OF MOTION
                            TO DISMISS ADVERSARY PROCEEDING

        Wells Fargo Bank, N.A., d/b/a Wells Fargo Home Mortgage (“Wells Fargo”), in its

capacity as servicer for HSBC Bank USA, National Association, As Trustee For Nomura Asset

Acceptance Corporation, Mortgage Pass-Through Certificates, Series 2005-AR6 (“HSBC”), by

its undersigned attorneys, files this Memorandum in support of its Motion to Dismiss the

Debtor’s Adversary Pleading (Dkt. No. 1). For the reasons set forth below, the Motion to
Case 18-01093-KHK        Doc 13     Filed 10/09/18 Entered 10/09/18 16:28:07           Desc Main
                                   Document      Page 2 of 11


Dismiss should be granted and the Complaint should be dismissed with prejudice without leave

to amend.

                                       INTRODUCTION

       The subject Complaint was filed by the Debtor, Alice Thomas (a/k/a Alice Hannah

Thomas) (“Debtor”), in the fourth bankruptcy case that she has filed since October 2015, all of

which were filed in an effort by the Debtor to hinder scheduled foreclosure sales of the property

known as 6516 River Tweed Lane, Alexandria, VA 22312 (the “Property”). Specifically, on

October 19, 2015, the Debtor filed in this Court Case No. 15-13647-BFK (the “First

Bankruptcy”), which the Court dismissed on November 20, 2015, due to the Debtor’s failure to

appear at a hearing on the Debtor’s Motion to Defer Credit Counseling. See Docket of First

Bankruptcy, attached hereto as Exhibit 1.        The filing of the First Bankruptcy caused the

cancellation of a foreclosure sale scheduled for October 19, 2015. See Motion for In Rem Relief

from Stay, attached hereto as Exhibit 2, at 3.

       Then, on February 13, 2017, the Debtor, d/b/a Diagnostic Consultants LLC, filed in this

Court Case No. 17-10436-KHK (the “Second Bankruptcy”). See Docket of Second Bankruptcy,

attached hereto as Exhibit 3. An Order dismissing the Second Bankruptcy was entered on

February 27, 2017, after the Court denied the Debtor’s Motion to Waive the requirement to

complete a pre-petition credit counseling course. Id. The filing of the Second Bankruptcy

caused the cancellation of a foreclosure sale scheduled for February 13, 2017. See Exhibit 2 at 3.

       Thereafter, on December 11, 2017, the Debtor filed in this Court yet another bankruptcy

petition, Case No. 17-14198 (the “Third Bankruptcy”), which caused the cancellation of a

foreclosure sale scheduled for that same date. See Docket of Third Bankruptcy, attached hereto

as Exhibit 4; see also Exhibit 2 at 3. The Debtor never filed any Schedules, a proposed Plan or a




                                                 2
Case 18-01093-KHK         Doc 13    Filed 10/09/18 Entered 10/09/18 16:28:07           Desc Main
                                   Document      Page 3 of 11


proposed Disclosure Statement in the Third Bankruptcy. See Exhibit 4. On January 5, 2018,

HSBC filed in the Third Bankruptcy a “Motion For In Rem Relief From Stay” regarding the

Property under 11 U.S.C. §362(d)(4), setting forth the history of the Debtor’s serial and

incomplete bankruptcy filings and the fact that they repeatedly delayed and hindered HSBC’s

efforts to foreclose. See Exhibit 2 at 3.

       The Motion for In Rem Relief from Stay also recounted thirteen different occasions

between November 16, 2011 and October 27, 2017 in which the Debtor sought a loan

modification, but either failed to provide the required documents for consideration or rejected a

modification offered to her. See Exhibit 2 at 3-4. In addition, the Motion for In Rem Relief from

Stay demonstrated that the Debtor’s mortgage loan had been in arrears since April 1, 2015 and

had a then balance of $463,783.49, which was greater than the estimated value of the Property.

See Exhibit 2 at 4. On the basis of this record, HSBC argued that its interest in the Property was

not adequately protected and that the “Debtor’s repeated bankruptcy filings in close proximity to

scheduled foreclosure sales demonstrate[d] an abuse of the bankruptcy process designed to

frustrate Movant’s efforts to pursue its remedies related to the property.” Id.

       The Debtor neither refuted the grounds set forth in the Motion for In Rem Relief from

Stay nor opposed the relief requested therein. See Exhibit 4. Accordingly, this Court “f[ound]

grounds to grant the Motion” and ordered “that the automatic stay of 11 U.S.C. §362(a) is hereby

modified IN REM as to all parties to permit the Movant and its successors and assigns to enforce

the lien of its Deed of Trust as it pertains to the real property located at 6516 River Tweed Lane,

Alexandria, VA 22312 . . .” See In Rem Order, attached hereto as Exhibit 5 (emphasis added).

The Court further ordered that the “IN REM Relief shall extend to the purchaser at the

foreclosure sale to allow the purchaser to take such action under state law, as may be necessary,




                                                 3
Case 18-01093-KHK         Doc 13     Filed 10/09/18 Entered 10/09/18 16:28:07              Desc Main
                                    Document      Page 4 of 11


to obtain possession of the property.” Id. (capitalization in original). The Debtor did not appeal

the In Rem Order or the dismissal of the Third Bankruptcy on March 9, 2018. See Exhibit 4.

The In Rem Order was recorded in the land records of Fairfax County, Virginia, on March 18,

2018. See Exhibit 5 at 2.

       The Debtor’s Complaint reflects a misunderstanding of the impact of the In Rem Order

upon automatic stays commencing in later-filed bankruptcies for two years after its issuance.

See 11 U.S.C. § 362(d)(4) which provides that an in rem order entered under 11 U.S.C.

§ 362(d)(4) “when recorded in compliance with State laws . . . shall be binding in any other case

under this title purporting to affect such real property filed not later than 2 years after the date of

the entry of such order by the court.”

       On July 8, 2018, the Debtor filed in this Court her fourth bankruptcy petition, Case

No. 18-12376 (the “Fourth Bankruptcy”). See Docket of Fourth Bankruptcy, attached hereto as

Exhibit 6. The Debtor admits in her Complaint that she filed it to thwart another foreclosure sale

that was scheduled for July 9, 2018. See Complaint (Dkt. No. 1) ¶ 7. Due to the fact that the

Plaintiff’s Fourth Bankruptcy was commenced less than 12 months after her Third Bankruptcy

was dismissed, it only stayed collection activity against her (but not against the Property due to

the In Rem Order) for thirty (30) days under 11 U.S.C. § 362(c)(3)(A). Thus, the Debtor’s

counsel moved to extend the stay under 11 U.S.C. § 362(c)(3)(B). See Motion to Extend

Automatic Stay filed in Case No. 18-12376 on July 11, 2018, attached hereto as Exhibit 7, which

is expressly predicated upon 11 U.S.C. § 362(c)(3)(B). Notably, the Debtor’s motion to extend

the stay did not seek relief from the In Rem Order entered in the Third Bankruptcy under 11

U.S.C. § 362(d)(4), but only referenced 11 U.S.C. § 362(c)(3)(B). Id. As a result, the Court’s

order extending the automatic stay, which was also expressly predicated upon 11 U.S.C.




                                                  4
Case 18-01093-KHK          Doc 13    Filed 10/09/18 Entered 10/09/18 16:28:07           Desc Main
                                    Document      Page 5 of 11


§ 362(c)(3)(B), did not impact HCBC’s right to foreclose under the In Rem Order. See Order

Extending the Automatic Stay, entered in the Fourth Bankruptcy on August 8, 2018, attached

hereto as Exhibit 8. Accordingly, the Property was sold at a foreclosure sale to a third party on

August 27, 2018. See Complaint (Dkt. No. 1) at 4.

       While the Debtor is represented by counsel in her Fourth Bankruptcy case, she has filed

this Adversary Proceeding pro se and, in doing so, misconstrues the ongoing effect of the

recorded In Rem Order and the fact that it allowed HSBC to foreclosure on the Property for two

years regardless of any stays arising from later bankruptcy filings. Although the Debtor asserts

in the Complaint that the “Defendants willfully violated the automatic stay” by conducting a

foreclosure sale of the Property, the Substitute Trustees for HSBC did so under the power

provided to HSBC by this Court in the In Rem Order and, thus, this case should be dismissed

without leave to amend.1

                                          ARGUMENT

       A.      The Standards Applicable to a Motion to Dismiss.

       Pursuant to Rule 7012 of the Federal Rules of Bankruptcy Proceedings, Rule 12(b)-(i) of

the Federal Rules of Civil Procedure applies in adversary proceedings. Under Fed. R. of Civ.

P. 12(b)(6), a court determines “whether the complaint, under the facts alleged and under any

facts that could be proved in support of the complaint, is legally sufficient.” E. Shore Mkts., Inc.

v. J.D. Assocs. Ltd., 213 F.3d 175, 180 (4th Cir. 2000) (citing Schatz v. Rosenberg, 943 F.2d 485,

489 (4th Cir. 1991)). Courts, however, “are not bound to accept as true a legal conclusion
1
        Moreover, while the Complaint does not specify the Defendants which the Debtor seeks
to sue, her Adversary Proceeding Cover Sheet and the Summonses identify “Samuel I White PC”
and “Wells Fargo Home Mortgage” as Defendants. This Court can take judicial notice from the
public records attached hereto as Exhibit 9 that “Wells Fargo Home Mortgage” is a division of
Wells Fargo Bank, N.A. and that the former Wells Fargo Home Mortgage, Inc. was merged into
Wells Fargo Bank, N.A. on May 5, 2004. Id. Attachment 1 to the Complaint also reflects that
Wells Fargo is the servicer for HSBC. See Attachment 1 to Complaint (Dkt. No. 1) at 13.



                                                 5
Case 18-01093-KHK        Doc 13     Filed 10/09/18 Entered 10/09/18 16:28:07             Desc Main
                                   Document      Page 6 of 11


couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L.

Ed. 2d 209 (1986); Arrowsmith v. Warnick (In re Health Diagnostic Lab., Inc.), Case No. 15-

32919, 2018 WL 4676339, at *6 (Bankr. E.D. Va., Sept. 27, 2018) (citing Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct 1937 (2009)).

       The complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Maple v. Colonial Orthopaedics, Inc. (In re Maple), 434 B.R. 363, 368-69 (Bankr. E.D.

Va. 2010) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1964-1965

(2007); Iqbal, 556 U.S. at 678)). In evaluating plausibility, a court need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments. See Iqbal, 556 U.S. at 678;

Twombly, 550 U.S. at 557 (citing Papasan, 478 U.S. at 286). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

       A court also may take judicial notice of public and court records in deciding a

Rule 12(b)(6) motion to dismiss. See Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500,

508 (4th Cir. 2015); Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009); Fed. R.

Evid. 201(b)(2) (stating that a “court may judicially notice a fact that is not subject to reasonable

dispute because it . . . can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.”). Here, the documents integral to the Complaint and public

records of which this Court may take public notice reflect that the Debtor cannot state a plausible

claim against Wells Fargo (or HSBC) for violation of the automatic stay.




                                                 6
Case 18-01093-KHK       Doc 13    Filed 10/09/18 Entered 10/09/18 16:28:07                Desc Main
                                 Document      Page 7 of 11


       B.     The Impact of In Rem Orders Under 11 U.S.C. § 362(d)(4).

       Here, the Complaint is predicated upon conclusory statements and assertions of law

which reflect the Debtor’s misunderstanding of the effect of the In Rem Order entered in the

Third Bankruptcy. Section 362(d)(4) of the Bankruptcy Code provides that:

              (d) On request of a party in interest and after notice and a hearing, the
              court shall grant relief from the stay provided under subsection (a) of this
              section, such as by terminating, annulling, modifying, or conditioning
              such stay—

                                            *       *   *

                     (4) with respect to a stay of an act against real property under
                     subsection (a), by a creditor whose claim is secured by an interest
                     in such real property, if the court finds that the filing of the petition
                     was part of a scheme to delay, hinder, or defraud creditors that
                     involved either—

                             (A) transfer of all or part ownership of, or other interest in,
                             such real property without the consent of the secured
                             creditor or court approval; or

                             (B) multiple bankruptcy filings affecting such real property.

                             If recorded in compliance with applicable State laws
                             governing notices of interests or liens in real property, an
                             order entered under paragraph (4) shall be binding in any
                             other case under this title purporting to affect such real
                             property filed not later than 2 years after the date of the
                             entry of such order by the court, except that a debtor in a
                             subsequent case under this title may move for relief from
                             such order based upon changed circumstances or for good
                             cause shown, after notice and a hearing. Any Federal,
                             State, or local governmental unit that accepts notices of
                             interests or liens in real property shall accept any certified
                             copy of an order described in this subsection for indexing
                             and recording.

11 U.S.C. § 362(d)(4) (emphasis added).

       The special relief accorded creditors under this statute was added to the Bankruptcy Code

in 2005 under the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005. First




                                                7
Case 18-01093-KHK        Doc 13     Filed 10/09/18 Entered 10/09/18 16:28:07           Desc Main
                                   Document      Page 8 of 11


Yorkshire Holdings, Inc. v. Pacifica L 22, LLC (In re First Yorkshire Holdings, Inc.), 470 B.R.

864, 870 (9th Cir. B.A.P. 2012).

               [W]here there is found to be ‘1) strategic filing of bankruptcy petitions to
               prevent collection; 2) multiple bankruptcy petitions by multiple parties to
               protect common property; 3) lack of evidence of changed circumstances
               between filings; and 4) inability to fund a plan,’ courts have determined
               that in rem relief the automatic stay is appropriate. In re Henderson, 395
               B.R. 893, 901 (Bankr. D.S.C. 2008); see also In re Behrens, 501 B.R. 351,
               355 (B.A.P. 8th Cir. 2013) (where findings supported by the record,
               reviewing court will not second guess bankruptcy court's determination
               that debtor's bankruptcy filing was part of a scheme to hinder or delay
               creditors); In re Blair, No. 09-76150-AST, 2009 Bankr. LEXIS 4195,
               2009 WL 5203738, at *4 (Bankr. E.D.N.Y. Dec. 21, 2009) (mere timing
               and filing of serial bankruptcy cases sufficient to infer scheme to hinder,
               delay, and defraud creditors).

Clark v. Wells Fargo Bank, N.A., 2018 U.S. Dist. LEXIS 38121, *6 (E.D.N.C. Mar. 7, 2018).

       Here, HSBC sought and obtained in rem relief under Section 362(d)(4) for demonstrated

abuse of the bankruptcy code in the Debtor’s First, Second and Third Bankruptcies, all of which

thwarted scheduled foreclosure sales of the Property from going forward and were ultimately

dismissed based upon the Debtor’s repeated failures to make required filings therein. Notably,

the Debtor never made any effort to contest HSBC’s Motion for In Rem Relief in the Third

Bankruptcy. The In Rem Order issued therein was duly recorded and, thus, under the express

language of Section 362(d)(4), permitted foreclosure of the Property for two years thereafter,

even in the event of a subsequent bankruptcy filing. Thus, the Debtor is precluded from

challenging the very issues for which she now seeks compensatory, declaratory and injunctive

relief in her adversary proceeding.

       C.      The Debtor Did Not Seek Relief From the In Rem Order.

       While the Debtor moved to extend the thirty (30) day stay in her Fourth Bankruptcy

under 11 U.S.C. § 362(c)(3)(B), she never sought relief in her Fourth Bankruptcy from the In




                                                8
Case 18-01093-KHK         Doc 13     Filed 10/09/18 Entered 10/09/18 16:28:07              Desc Main
                                    Document      Page 9 of 11


Rem Order entered in the Third Bankruptcy under 11 U.S.C. § 362(d)(4), even though she could

have. The last paragraph of Section 362(d)(4) expressly provides that even after an in rem order

is issued and recorded, a debtor in a “subsequent case . . . may move for relief from such order

based upon changed circumstances or for good cause shown, after notice and a hearing.” 11

U.S.C. § 362(d)(4) (emphasis added).

       Here, for reasons unknown, neither the Debtor nor her counsel sought relief in her Fourth

Bankruptcy under the last paragraph of Section 362(d)(4) from the In Rem Order issued in her

Third Bankruptcy. See Black v. HSBC Bank, USA, Nat’l Assoc. (In re Black), 514 B.R. 605

(Bankr. E.D. Cal. 2014) (confirming the right of a debtor in a subsequent bankruptcy to file a

motion for relief from an in rem order under Section 362(d)(4) in a later-filed bankruptcy).

Thus, by the express language of Section 362(d)(4), its two-year efficacy remained unaffected by

both the filing of the Fourth Bankruptcy and the Debtor’s Section 362(c)(3)(B) motion to extend

the thirty-day stay. As stated in Section 362(d)(4), “[i]f recorded in compliance with applicable

State laws . . , an [in rem] order entered under paragraph (4) shall be binding in any other case

under this title purporting to affect such real property filed not later than 2 years after the date of

the entry of such order by the court.” 11 U.S.C. § 362(d)(4) (emphasis added).

       Accordingly, HSBC was within its rights to sell the Property at the August 27, 2018

foreclosure sale and did not violate the terms of any stay impacting its right to foreclose,

willfully or otherwise.

                                          CONCLUSION

       For all the foregoing reasons, Wells Fargo Bank, N.A. respectfully requests that the Court

enter and Order dismissing the Complaint with prejudice, without leave to amend, and granting

such other and further relief as is just and proper.




                                                  9
Case 18-01093-KHK        Doc 13    Filed 10/09/18 Entered 10/09/18 16:28:07        Desc Main
                                  Document     Page 10 of 11



Dated: October 9, 2018                     Respectfully submitted,



                                               /s/ Jeffrey L. Tarkenton
                                           Jeffrey L. Tarkenton (VSB No. 20631)
                                           Pascal F. Naples (VSB No. 87849)
                                           Womble Bond Dickinson (US) LLP
                                           1200 Nineteenth Street, N.W.
                                           Suite 500
                                           Washington, DC 20036
                                           Tel: (202) 857-4450
                                           Fax: (202) 261-0050
                                           Email: Jeffrey.Tarkenton@wbd-us.com
                                           Email: Pascal.Naples@wbd-us.com

                                           Counsel for Wells Fargo Bank, N.A., d/b/a Wells
                                              Fargo Home Mortgage, in its capacity as
                                              servicer for HSBC Bank USA, National
                                              Association, as Trustee for Nomura Asset
                                              Acceptance Corporation, Mortgage Pass-
                                              Through Certificates, Series 2005-AR6




                                             10
Case 18-01093-KHK       Doc 13    Filed 10/09/18 Entered 10/09/18 16:28:07          Desc Main
                                 Document     Page 11 of 11


                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY on this 9th day of October, 2018, a copy of the foregoing

Memorandum in Support of Motion to Dismiss Adversary Proceeding was served via the Court’s

CM/ECF system on all counsel of record and by first class, U.S. mail, postage prepaid, upon the

following:


                      Alice Thomas
                      6516 River Tweed Lane
                      Alexandria, VA 22312



                                               /s/ Jeffrey L. Tarkenton
                                           Jeffrey L. Tarkenton




WBD (US) 44607234v2
